Citation Nr: 1508452	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-03 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



REMAND

The Veteran had active duty service from September 1994 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for the Veteran's lumbar spine disability and assigned a 20 percent evaluation for that disability, effective August 26, 2009-the date on which he filed his claim for service connection.  The Veteran timely appealed his assigned evaluation.  The Board has taken jurisdiction over the claim for TDIU on appeal in light of the holding in See Rice v. Shinseki, 22 Vet. App. 447 (2009), that TDIU is part and parcel of a claim for increase.

The Veteran initially requested a Board hearing before a Veterans Law Judge in his January 2013 substantive appeal, VA Form 9.  The Veteran was sent a letter May 2013 informing him of his July 2013 hearing; the Veteran failed to appear for that scheduled hearing.  The Board will therefore proceed at this time as if the Veteran's request for a hearing was withdrawn.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Veteran's last VA examination of his lumbar spine disability was in September 2012.  In his substantive appeal, VA Form 9, the Veteran indicated that his condition had worsened since that last examination.  Moreover, the Veteran disputed that the last examination was adequate as he felt that the examination was cursory in nature and that the examiner did not address all of the aspects of his lumbar spine disability, including his higher dosage of hydrocodone and his sleeping problems due to pain; in fact, the Veteran stated that the examiner "didn't check to see if there was any physical pain, tenderness, numbness, [or] loss of range of motion."  

In light of the Veteran's statements on appeal, the Board finds that a remand is necessary in order to adequately assess the current severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Additionally, there are VA treatment records from the Birmingham VA Medical Center of record from March 2009 to August 2009, and from September 2012 to December 2013.  It appears that records from August 2009 through September 2012 have not been obtained and associated with the claims file; thus, on remand, those records should be obtained, as well as any ongoing VA treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Birmingham VA Medical Center, or any other VA medical facility that may have treated the Veteran, for the period of August 2009 through September 2012 and associate those documents with the claims file.

2.  Obtain any relevant VA treatment records from the Birmingham VA Medical Center, or any other VA medical facility that may have treated the Veteran, since December 2013 and associate those documents with the claims file.

3.  Schedule the Veteran for VA orthopedic examination in order to determine the current severity of his lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.

The examiner is also directed to specifically comment on the following:

(a) Whether there is vertebra fracture with loss of 50 percent or more of the height.

(b) Whether there are muscle spasms, guarding, or localized tenderness present; and if so, whether such is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(c) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's thoracolumbar spine.

(d) Whether any intervertebral disc syndrome of the lumbar spine causes incapacitating episodes.  Identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within a 12-month period.

(e) The examiner must also identify any neurological abnormalities associated with the service-connected lumbar spine disability, to include any associated bladder or bowel impairment and evaluate any urinary or bowel impairment present as appropriate.  

The examiner should also specifically contemplate the presence of radiculopathy.  The nerves affected, or seemingly affected, by any radiculopathy should be identified and impairment of each described as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves.  

(f) The examiner should finally address what, if any, affect the Veteran's lumbar spine disability has on his employment.  If the Veteran is unemployed, the examiner should state whether the Veteran's lumbar spine disability and any associated neurological symptoms precludes substantially gainful employment.

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  The AOJ should properly complete development of the TDIU claim, to include providing the Veteran with VCAA notice, obtaining any VA examinations, and attempting to obtain from the Veteran a formal application for TDIU, VA Form 21-8940, as appropriate.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation of his lumbar spine disability and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

